[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                          ________________________
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 05-10870                   October 12, 2005
                            Non-Argument Calendar           THOMAS K. KAHN
                          ________________________                CLERK

                     D. C. Docket No. 04-80042-CV-DTKH

KAREN KINGDOM,

                                                                  Plaintiff-Appellee,

                                     versus

RIVERA BEACH, CITY OF,
a Florida Municipal Corporation,

                                                                   Defendant,

CLAUDE COSBY, III,
individually and as police officer
for the City of Riviera Beach, FL,

                                                           Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (October 12, 2005)
Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant/Defendant, Claude Cosby, III (“Officer Cosby”), appeals from the

district court’s order denying his motion for summary judgment based on qualified

immunity in an action brought by Appellee/Plaintiff, Karen Kingdom

(“Kingdom”), under 42 U.S.C. § 1983.

      We review a district court’s order denying summary judgment based on

qualified immunity de novo. Jones v. Cannon, 174 F.3d 1271, 1280 (11th Cir.

1999).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly denied summary judgment to Officer Cosby because

Officer Cosby had notice that his actions toward Kingdom violated her clearly

established Fourth Amendment right to be free from an unreasonable seizure. In

Broward v. County of Inyo, 489 U.S. 593, 109 S. Ct. 1378, 103 L. Ed. 2d 628

(1989), the United States Supreme Court defined a “seizure” within the Fourth

Amendment context as a “governmental termination of freedom of movement

through means intentionally applied.” Id. at 597, 109 S. Ct. at 1381. In Inyo, the

Supreme Court held that a police road block intentionally created to stop a fleeing

felon met this definition, where the physical obstacle of the road block had the

                                         2
intended effect. Id. at 598-99, 109 S. Ct. at 1382. In the present case, viewing the

evidence in the light most favorable to Kingdom, we agree with the district court

that sufficient evidence exists from which a jury could find that officer Cosby

commanded innocent motorists to stop through display of his police authority and

that his conduct constituted a “means intentionally applied” to seize Kingdom and

others. We also agree with the district court’s finding that Kingdom’s Fourth

Amendment right to be free from unreasonable seizure was clearly established in

May, 2002.

      In sum, because we see no merit to any of the arguments Cosby makes in

this appeal, we affirm the district court’s order denying his motion for summary

judgment based on qualified immunity.

      AFFIRMED.




                                         3